DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Election/Restrictions
Applicant’s election without traverse of electing Species I as embodied in figures 1A-1D in the reply filed on 07/12/2022 is acknowledged.
Claims 9-13 and 21-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2015/0348962) in view of Kuhn et al. (US 7,737,770).

Regarding claim 1, Chao discloses an integrated circuit (IC) [e.g. fig. 1B/3A/4/5], comprising: an input power wire [e.g. 121 (input side)]; a power gate [e.g. 130], comprising: a first via [e.g. 122 (input side)] to couple the input power wire with an input terminal of the power gate; an output power wire [e.g. 121 (output side)]; and a second via [e.g. 122 (output side)] to couple an output terminal of the power gate with the output power wire. Chao does not disclose the details of the power gate comprising a first transistor comprising a first source diffusion that includes a first input terminal and a first drain diffusion that includes a first output terminal; a second transistor comprising a second source diffusion that includes a second input terminal and a second drain diffusion that includes a second output terminal; a gate, wherein a first portion of the gate is between the first source diffusion and the first drain diffusion, and wherein a second portion of the gate is between the second source diffusion and the second drain diffusion; a source wire to couple the first input terminal with the second input terminal; and a drain wire to couple the first output terminal with the second output terminal. 
However, Kuhn discloses [see figs. 3-4, 7] a first transistor comprising a first source diffusion that includes a first input terminal and a first drain diffusion that includes a first output terminal; a second transistor comprising a second source diffusion that includes a second input terminal and a second drain diffusion that includes a second output terminal; a gate, wherein a first portion of the gate is between the first source diffusion and the first drain diffusion, and wherein a second portion of the gate is between the second source diffusion and the second drain diffusion; a source wire[e.g. 352] to couple the first input terminal with the second input terminal; and a drain wire [e.g. 354] to couple the first output terminal with the second output terminal such that the combination discloses a first via [e.g. 122 (input side)] to couple the input power wire with the first input terminal; an output power wire [e.g. 121 (output side)]; and a second via [e.g. 122 (output side)] to couple the second output terminal with the output power wire
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chao in accordance with the teaching of Kuhn regarding power gate unit [e.g. Col. 5, lines 3-14] in order to reduce the amount of power consumed by the power switches [Background].
	
Regarding claim 2, the combination discussed above discloses the IC of claim 1, wherein when the gate is on, the first input terminal of the first source diffusion is to receive, from the input power wire, a current through the first via [e.g. 122 (input side) Chao], wherein the second input terminal of the second source diffusion is to receive, from the first input terminal of the first source diffusion, a first portion of the current through the source wire, wherein the second output terminal of the second drain diffusion is to receive, from the second input terminal of the second source diffusion, the first portion of the current under the gate, wherein the first output terminal of the first drain diffusion is to receive, from the first input terminal of the first source diffusion, a second portion of the current under the gate, wherein the second output terminal of the second drain diffusion is to receive, from the first output terminal of the first drain diffusion, the second portion of the current through the drain wire, and wherein the output power wire is to receive, from the second output terminal of the second drain diffusion, the first portion of the current and the second portion of the current through the second via [e.g. 122 (output side) Chao]. See fig. 1B/3A/4/5 Chao, and figs. 3-4, 7 Kuhn.

Regarding claim 3, the combination discussed above discloses the IC of claim 1, further comprising: a lower plane, wherein the input power wire and the output power wire are on the lower plane; and an upper plane, wherein the source wire and the drain wire are on the upper plane [see at least fig. 1B, 5, 3A Chao, for example, upper and lower are depending on the way the device is presented (e.g. flipped) ].

Regarding claim 4, the combination discussed above discloses the IC of claim 1, wherein the input power wire is coupled with a global power [e.g. TVDD 110 Chao], and wherein the output power wire is coupled with a local power [e.g. VVDD Chao].

Regarding claim 5, the combination discussed above discloses the IC of claim 1, wherein the first transistor and the second transistor are P-type metal oxide semiconductor (PMOS) transistors [see at least para. 0016 Chao] or N-type metal oxide semiconductor (NMOS) transistors [see at least para. 0026 Chao].

Regarding claim 6, the combination discussed above discloses the IC of claim 1, wherein the first transistor is a PMOS transistor or an NMOS transistor, and wherein the second transistor is a PMOS transistor or an NMOS transistor.

Regarding claim 7, the combination discussed above discloses the IC of claim 1, wherein the power gate is a first power gate [e.g. 130A fig. 4/5 Chao], and wherein the IC further comprises a second power gate [e.g. 130B fig. 4/5 Chao] vertically coupled with the first power gate.

Regarding claim 8, the combination discussed above discloses the IC of claim 1, wherein the power gate is a first power gate, and wherein the IC further comprises: another input power wire; a second power gate [e.g. 130B fig. 4/5 Chao has similar structure of the first power gate], comprising: a third transistor comprising a third source diffusion that includes a third input terminal and a third drain diffusion that includes a third output terminal; a fourth transistor comprising a fourth source diffusion that includes a fourth input terminal and a fourth drain diffusion that includes a fourth output terminal; another gate, wherein a first portion of other gate is between the third source diffusion and the third drain diffusion, and wherein a second portion of the other gate is between the fourth source diffusion and the fourth drain diffusion; and another source wire to couple the third input terminal with the fourth input terminal; another drain wire to couple the third output terminal with the fourth output terminal; a third via to couple the other input power wire with the third input terminal; and a fourth via to couple the fourth output terminal with the output power wire [similar to claim 1 rejection].

Regarding claim 14, Chao [see fig. 1B/3A/4/5] discloses a board, comprising: a memory, to store instructions; and a processor coupled with the memory, to execute the instructions, comprising: an input power wire [e.g. 121 (input side)]; a power gate [e.g. 130], comprising: an input transistor comprising a first input diffusion that includes an input terminal and a first output diffusion that includes a first pathway terminal; an output transistor comprising a second input diffusion that includes a second pathway terminal and a second output diffusion that includes an output terminal; a gate, wherein a first portion of the gate is between the first input diffusion and the first output diffusion, and wherein a second portion of the gate is between the second input diffusion and the second output diffusion; a first pathway wire, to couple the input terminal with the second pathway terminal; and a second pathway wire, to couple the first pathway terminal with the output terminal; a first via [e.g. 122 (input side)], to couple the input power wire with an input terminal of the power gate; an output power wire [e.g. 121 (output side)]; and a second via [e.g. 122 (output side)], to couple an output terminal of the power gate with the output power wire. Chao does not disclose a board, comprising: a memory, to store instructions; and a processor coupled with the memory, to execute the instructions, comprising: an input transistor comprising a first input diffusion that includes an input terminal and a first output diffusion that includes a first pathway terminal; an output transistor comprising a second input diffusion that includes a second pathway terminal and a second output diffusion that includes an output terminal; a gate, wherein a first portion of the gate is between the first input diffusion and the first output diffusion, and wherein a second portion of the gate is between the second input diffusion and the second output diffusion; a first pathway wire, to couple the input terminal with the second pathway terminal; and a second pathway wire, to couple the first pathway terminal with the output terminal.
However, Kuhn discloses [see figs. 1-4, 7, description for figs. 1-2] a board [e.g. 102/202], comprising: a memory [e.g. 114/on die or off die memory (cache memory)], to store instructions; and a processor [e.g. 108] coupled with the memory, to execute the instructions, comprising: an input transistor comprising a first input diffusion [e.g. source/drain (see also paras. 0016,0026 Chao)] that includes an input terminal and a first output diffusion [e.g. drain/source (see also paras. 0016, 0026 Chao)] that includes a first pathway terminal; an output transistor comprising a second input diffusion [e.g. source/drain] that includes a second pathway terminal and a second output diffusion that includes an output terminal; a gate, wherein a first portion of the gate is between the first input diffusion and the first output diffusion, and wherein a second portion of the gate is between the second input diffusion and the second output diffusion; a first pathway wire [e.g. 352], to couple the input terminal with the second pathway terminal; and a second pathway wire [e.g. 354], to couple the first pathway terminal with the output terminal [this portion and claim 15 are similar to the corresponding portion in claim 1] such that the combination discloses a first via, to couple the input power wire with the input terminal; an output power wire; and a second via, to couple the output terminal with the output power wire.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chao in accordance with the teaching of Kuhn regarding power switch units for microelectronic devices [see abstract] in order to reduce the amount of power consumed by the power switches in microelectronic devices [Background]. Also see claim 1 rejection.
Regarding claim 15, the combination discussed above discloses the board of claim 14, wherein the first input diffusion is a first source diffusion, the first output diffusion is a first drain diffusion, the second input diffusion is a second source diffusion, and the second output diffusion is a second drain diffusion [see at least figs. 3-4, 7 Kuhn].

Regarding claim 16, the combination discussed above discloses the board of claim 15, wherein the power gate is a first power gate, the input transistor is a first transistor, and the output transistor is a second transistor, and wherein the processor further comprises: another input power wire; a second power gate [e.g. 130B fig. 4/5 Chao has similar structure of the first power gate], comprising: a third transistor comprising a third source diffusion that includes a third input terminal, and a third drain diffusion that includes a third output terminal; a fourth transistor comprising a fourth source diffusion that includes a fourth input terminal, and a fourth drain diffusion that includes a fourth output terminal; another gate, wherein a first portion of other gate is between the third source diffusion and the third drain diffusion, and wherein a second portion of the other gate is between the fourth source diffusion and the fourth drain diffusion; and another source wire, to couple the third input terminal with the fourth input terminal; and another drain wire, to couple the third output terminal with the fourth output terminal; a third via, to couple the other input power wire with the third input terminal; and a fourth via, to couple the fourth output terminal with the output power wire [see also rejections for claims 14, 1, 8].

Regarding claim 17, the combination discussed above discloses the board of claim 15, wherein the power gate is a first power gate, the input transistor is a first transistor, and the output transistor is a second transistor, and wherein the processor further comprises: another input power wire; a second power gate [e.g. 130B fig. 4/5 Chao has similar structure of the first power gate], comprising: a third transistor comprising a third source diffusion that includes a third input terminal, and a third drain diffusion that includes a third output terminal; a fourth transistor comprising a fourth source diffusion that includes a fourth input terminal, and a fourth drain diffusion that includes a fourth output terminal; another gate, wherein a first portion of the other gate is between the third source diffusion and the third drain diffusion, and wherein a second portion of the other gate is between the fourth source diffusion and the fourth drain diffusion; another source wire, to couple the third input terminal with the fourth input terminal; and another drain wire, to couple the third output terminal with the fourth output terminal; another output power wire, wherein the fourth drain diffusion is to couple the output terminal with the other output power wire; a third via, to couple the input power wire with the third input terminal; and a fourth via, to couple the fourth output terminal with the other output power wire.

Regarding claim 18, the combination discussed above discloses the board of claim 14, wherein the first input diffusion is a first drain diffusion [see at least para. 0026 Chao], the first output diffusion is a first source diffusion, the second input diffusion is a second drain diffusion, and the second output diffusion is a second source diffusion.

Regarding claim 19, the combination discussed above discloses the board of claim 18, wherein the power gate is a first power gate, the input transistor is a first transistor, and the output transistor is a second transistor, and wherein the processor further comprises: another input power wire; a second power gate [e.g. 130B fig. 4/5 Chao has similar structure of the first power gate], comprising: a third transistor comprising a third drain diffusion that includes a third input terminal, and a third source diffusion that includes a third output terminal; a fourth transistor comprising a fourth drain diffusion that includes a fourth input terminal, and a fourth source diffusion that includes a fourth output terminal; another gate, wherein a first portion of other gate is between the third source diffusion and the third drain diffusion, and wherein a second portion of the other gate is between the fourth source diffusion and the fourth drain diffusion; and another drain wire, to couple the third input terminal with the fourth input terminal; another source wire, to couple the third output terminal with the fourth output terminal; a third via, to couple the other input power wire with the third input terminal; and a fourth via, to couple the fourth output terminal with the output power wire.

Regarding claim 20, the combination discussed above discloses the board of claim 18, wherein the power gate is a first power gate, the input transistor is a first transistor, and the output transistor is a second transistor, and wherein the processor further comprises: another input power wire; a second power gate [e.g. 130B fig. 4/5 Chao has similar structure of the first power gate], comprising: a third transistor, comprising a third drain diffusion that includes a third input terminal, and a third source diffusion that includes a third output terminal; a fourth transistor, comprising a fourth drain diffusion that includes a fourth input terminal, and a fourth source diffusion that includes a fourth output terminal another gate, wherein a first portion of the other gate is between the third source diffusion and the third drain diffusion, and wherein a second portion of the other gate is between the fourth source diffusion and the fourth drain diffusion; another drain wire, to couple the third input terminal with the fourth input terminal; and another source wire, to couple the third output terminal with the fourth output terminal; another output power wire, wherein the fourth source diffusion is to couple the output terminal with the other output power wire; a third via, to couple the input power wire with the third input terminal; and a fourth via, to couple the fourth output terminal with the other output power wire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842